DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 8, the extra spaces between “fibers” and “is” in line 2 should be corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 4, there is no antecedent basis for “the flat fused area over sections”. It is also unclear which claim element is being referenced by “sections”, i.e. sections of what?
	Regarding claim 4, there is no antecedent basis for “fiber contour” to the extent that “fiber contour” is being used to reference a previously recited fiber contour.
	Regarding claim 4, it is unclear which claim element is being referenced by “sections thereof”. Is it referencing polymer fibers of the fiber layer, or the fiber layer itself, or is it referencing the fiber contour?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2011/0114554).
	Regarding claim 1, Li teaches a filter medium (Abstract) comprising a nonwoven substrate layer of polymer fibers (paragraphs 31 and 56-60). The limitation of solvent applied on the substrate layer is merely a functional limitation indicating a step in the manufacture of the filter medium. The solvent is not part of the filter medium. Products are not limited to recited method steps, only the structure implied thereby. See MPEP 2113. Here, it is unclear what structure is implied by the solvent because the solvent is not even associated with the claimed material-fused connections. The broadest reasonable interpretation is therefore that the solvent limitation does not materially indicate a structural feature of the filter medium. In any event, it is clear from Li that residual solvent from electrospinning the fiber layer is applied onto the substrate layer during manufacture (paragraph 68). Li teaches a fiber layer of polymer fibers arranged directly on the substrate layer, a material of the fiber layer and optionally a material of the substrate layer being soluble in the solvent (paragraphs 63, 65 and 68). Li teaches material-fused connections arranged on first crossing points of the fibers of the substrate layer with the polymer fibers of the fiber layer (paragraphs 41, 68-70 and 72-73). Such connections are satisfied by either or both of the solvent fused connections and the thermally fused connections taught by Li.
	Regarding claim 2, the thermal bonding taught by Li involves softening or melting of a low melt component of the substrate layer, with or without application of pressure. Upon cooling, the low melt component fuses and bonds at crossing points of fibers of the fiber layer and fibers of the substrate layer. Fibers of the fiber layer may be embedded in the fibers of the substrate layer at crossing points. See Li (paragraphs 41, 45-46, 68-70 and 72-73, 81-82; Figure 9). Both thermally fused connections and solvent fused connections involve flowing and solidification of a material. There is no evidence of record that thermally fused connections and solvent fused connections necessarily have any structural difference. As noted above, product claims are not limited to particular method steps associated with manufacture, but rather are only limited to the structure implied thereby. The thermally fused connections of Li are therefore considered to structurally satisfy the claimed connections formed of partially dissolved and/or dissolved fibers of the fiber layer or substrate layer. Alternatively, as noted above, Li teaches solvent bonded connections using residual solvent from electrospinning the fiber layer on the substrate layer (paragraph 68). Naturally, such connections have the claimed structure and implicitly have at least a very small flat fused area at crossing points where fusion occurs, particularly where such fusion is enhanced by the application of pressure (paragraphs 47 and 70).
	Regarding claim 3, the flat fused areas recited in claim 2 are between fibers of the fiber layer and fibers of the substrate layer. Naturally, there are no such flat fused areas where only fibers of the fiber layer cross each other.
	Regarding claim 4, as seen in Figure 9 of Li, fibers of the fiber layer are fused over a closed flat structure at crossing points with fibers of the substrate layer such that in an area of the closed flat structure the fiber contour of the fibers of the fiber layer is not recognizable over sections thereof.
	Regarding claims 5 and 6, there are rather broad limitations. There are a very large number of crossing points, far more than 40% (corresponding to less than 60% having the flat fused area), between fibers of the fiber layer and fibers of the substrate layer where the fibers are not close enough to be fused, as illustrated in Figures 8-10. 
	Regarding claims 7-8, these limitations are clearly taught by Li (paragraph 44). Li clearly teaches the fiber layer is a nanofiber layer (paragraph 44). As to the average diameter, Li teaches 10 to 300 nm is preferred (paragraph 44; 0.01 to 0.3 microns). As to 90% of the fibers having a diameter of less than 1000 nm (i.e. being nanofibers), one having ordinary skill in the art would have expected fibers electrospun to have an average diameter of 10 to 300 nm would satisfy this limitation. Moreover, Li teaches that the fibers of the fiber layer, i.e. all of them, are nanofibers (paragraph 44). As to at least 90% having an average diameter of less than 500 nm, Li forms the fibers of the fiber layer by electrospinning, i.e. all of the fibers, to have an average diameter of 10 to 300 micrometers. All of the fibers, i.e. 100%, have this average diameter. This limitation does not require that at least 90% of the fibers have a diameter in this range, but rather that the average diameter of at least 90% of the fibers is in this range.
	Regarding claims 10-12, the solvent is not a structural part of the claimed filter medium. Fibers of the fiber layer and/or substrate layer of Li are capable of being dissolved by a diluted or concentrated acid, such as formic acid, thus satisfying this limitation.
	Regarding claim 13, the fused connections of Li comprise a plastic compound, i.e. the material of the fused polymeric fibers. Accordingly, this limitation does not distinguish the structure of the claimed filter medium over Li’s filter medium.
	Regarding claim 14, Li clearly teaches this additional limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1-8 and 10-14 above.
	Regarding claim 9, Li teaches an average diameter of 10 to 300 micrometers (paragraph 44). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claims 7-8, with regard to at least 90% of the fibers being nanofibers or having an average diameter of less than 500 nm, Li teaches fine nanofibers having a preferred diameter of 10 to 300 nm provide increased filter efficiency (paragraph 44). Thus one having ordinary skill in the art would have been motivated to maximize the amount of fibers having a diameter in this range, well below 500 nm, to provide the desired filter efficiency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Li because one of ordinary skill in the art would have been motivated to provide a desired filtration efficiency by maximizing the amount of fibers having a diameter of 10 to 300 nm as suggested by the teachings of Li. Alternatively, electrospinning to have an average fiber diameter as low as 10 nm, which is within the range taught by Li, would naturally be expected to yield far more than 90% of the fibers with a diameter of less than 1000 nm (i.e. nanofibers) or less than 500 nm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Green (US 2010/0181249), Lim (US 8092566) and Frey (US 7618702) are all directed to filter media having a nanofiber layer and a nonwoven layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745